           Case 1:20-cv-03622-ER Document 21 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                     ee eee,                             ee


RUTGERS CASUALTY INSURANCE COMPANY,                               CIV:   1:20-CV-03622-(ER)

                                               Plaintiff,          |     |
                   -against-                                      STIPULATION, ORDER AND
                                                                  JUDGMENT ONLYASTO _
                                                                  KESHAVARZAND RASHEED
THE ANDREWS ORGANIZATION,
HOME IMPROVEMENT CONSTRUCTIONCORP.,
ALI KESHAVARZ, andNADYA RASHEED,
                                             Defendarits.
            heen               es emt neee me et wet odARE OL x




       Plaintiff RUTGERS CASUALTY INSURANCE COMPANY (“RUTGERS”) and

defendants ALI KESHAVARZ (“Keshavarz”) and NADYA RASHEED(“Rasheed”), agree as

follows:

       WHEREAS, RUTGERShasfiled this action seeking a declaration as to a disclaimer of

coverage as to claims asserted by Keshavarz and Rasheed, including the Rasheed Claimfor

property damage allegedly sustained at 132 Perry Street, Unit 2E, New York, New York 11014, .

as identified in the Complaint, under several policies issued to Home Improvement Construction

Corp. (“Home Improvement”), including Policy Number SKP 2504732 10 for the policy period

from July 9, 2016 through July 9, 2017, Policy Number SKP 2504732 11 for the policy period

from July 9, 2017 through July 9, 2018 (the “2017 Policy), Policy Number CUP 2504733 10 for

the policy period from July 9, 2016 to July 9, 2017, and policy number CUP 2504733 11 for the

policy period from July 9, 2017 to July 9, 2018”)(collectively referred to herein as the “Policies”);

and

       WHEREAS, RUTGERS, KESHAVARZ, and RASHEED have agreed to. resolve all

issues between them solely as to the insurance coverage claims presented in this action and that
               Case 1:20-cv-03622-ER Document 21 Filed 08/13/20 Page 2 of 2




Keshavarz and Rasheed donot waive their claims as against Home Improvementas to the Rasheed

Claimforproperty damage allegedly sustained at 132 Perry Street, Unit 2E, New York, New York

1LO14,it is

        NOW THEREFORE, in consideration of the recitals, representations and understanding.

contained herein,                                                        ~

        STIPULATED, ORDERED AND ADJUDGED that the Policies do not provide

coverage for the Rasheed Claim as identified in the Complaint, and that the action against

KESHAVARZ,and RASHEEDis herebyterminated without costs, attorney’s fees, or interest to

either side.



Dated: June 30, 2020


MIRANDA SLONE SKLARIN                 :          FRIEDMAN SANCHEZ
Uk LLP                                                 ‘


By:                        4 :                   By:         Jos \
      * dleven Verveniotis                              Andrew M\Friedman, Esq.
        240 Mineola Boulevard                           16 Court Street, Suite 2600
        Mineola, NY 11501                               Brooklyn, New York 11241
        (516)-741-7676
        Attorneys for Plaintiff
        RUTGERS CASUALTY
        INSURANCE COMPANY




SO ORDERED and ADJUDGED.




US.D.I.        8/13/2020
